DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8  of U.S. Patent No. 11,128,509. 
-Regarding claim 1, claims 1-8  of U.S. Patent No. 11,128,509 teaches a method, performed by an apparatus (“apparatus”, claim 1 of U.S. Patent No. 11,128,509) of transmitting broadcast signal, the method (see claim 1 of U.S. Patent No. 11,128,509) configurable of comprising: 
generating, (via “ input formatting unit”, col. 50, line 4), baseband packets corresponding to a plurality of packet types using data corresponding to a single physical layer pipe (PLP) (see col. 50, lines 4-7); 
partitioning, (via ” stream partitioner”, col. 50, lines 8),  the baseband packets into a plurality of partitioned streams corresponding to the plurality of packet types (see col. 50, lines 8-10) ; 
performing, (via “BICM units”, col. 50, line 11), error correction encoding, interleaving and modulation corresponding to each of the plurality of partitioned streams (see col. 50, lines 11-13); and 
generating, (via “waveform generators”, col. 50, line 14),  RF transmission signals corresponding to the plurality of partitioned streams, respectively, the RF transmission signals transmitted by using channel bonding of multiple RF channels, wherein the channel bonding is performed in one of a plain channel bonding mode and an SNR averaging channel bonding mode, wherein the plurality of packet types are one-to-one mapped to the multiple RF channels to be channel bonded, and wherein the generating baseband packets generates baseband packets corresponding to one of the plurality of packet types using a baseband packet length corresponding to BICM parameters for one of the multiple RF channels in the plain channel bonding mode (see col. 50, line 14-28).
-Regarding claim 2, claims 1-8  of U.S. Patent No. 11,128,509 teaches that the performing error correction encoding, interleaving and modulation is performed individually for each of the plurality of partitioned streams (see claim 2 of U.S. Patent No. 11,128,509).
-Regarding claim 3, claims 1-8  of U.S. Patent No. 11,128,509 teaches that the BICM parameters includes any one or any combination of any two or more of a FEC type parameter, a code rate parameter and a modulation parameter corresponding to the one of the multiple RF channels (see claim 3 of U.S. Patent No. 11,128,509).
-Regarding claim 4, claims 1-8  of U.S. Patent No. 11,128,509 teaches that the generating baseband packets decides/forms a number of consecutive baseband packets “number of consecutive baseband packets” for each of the plurality of packet types “plurality of packet types”, and allocates consecutively as many baseband packets “baseband packets” as the number of consecutive baseband packets corresponding to each of the plurality of packet types (see claim 4 of U.S. Patent No. 11,128,509).
-Regarding claim 5, claims 1-8  of U.S. Patent No. 11,128,509 teaches that the partitioning is performed using a number of consecutive baseband packets “number of consecutive baseband packets “ corresponding to each of the plurality of packet types (see claim 5 of U.S. Patent No. 11,128,509).
-Regarding claim 6, claims 1-8  of U.S. Patent No. 11,128,509 teaches that the partitioning allocates no more than 5 consecutive baseband packets “no more than 5 consecutive baseband packets” to the same RF channel “the same RF channel”, (see claim 6 of U.S. Patent No. 11,128,509).
-Regarding claim 7, claims 1-8  of U.S. Patent No. 11,128,509 teaches that the baseband packets includes baseband packets corresponding to two or more different baseband packet lengths (see claim 7 of U.S. Patent No. 11,128,509).
-Regarding claim 8, claims 1-8  of U.S. Patent No. 11,128,509 teaches that the plurality of partitioned streams are identified corresponding to a combination of a RF channel identifier corresponding to one of the multiple RF channels and a physical layer pipe identifier corresponding the physical layer pipe (see claim 8 of U.S. Patent No. 11,128,509).
Conclusion
References 10938614, 10778817, 10009639 and 9667757 are cited because they are pertinent to the claimed method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632